Walker. J.
This was an action commenced against Steadham & Co., as partners in trade, to recover the balance of a bill of groceries sold by the plaintiffs, as was alleged, to the defendants.
*440The judgment is for the plaintiffs against Gf. B. Adkins alone, the plaintiffs having dismissed their suit against Steadham.
There was error in the court refusing to dismiss the action on motion of the defendant for the reason stated in the exception, and it was error to allow an individual judgment against one of the partners in an action against the partnership in the firm name.
It was error to exclude the evidence offered by the defendant, • Adkins, tending to show, that at the time the goods sued for were furnished, he was not a partner of Steadham.
One who comes into a partnership after a debt has been contracted in "the purchase of goods, is net liable for the purchase money.
There is 'error in the refusal of the court to charge the jury that they must find from the evidence at what time the partnership commenced. (See Parsons on Contracts, vol. 1, p. 156; Saville v. Robertson, 4 Term, 720.)
The judgment of the court below is reversed and the cause remanded, to be proceeded in in accordance with this opinion.
Reversed and remanded.